DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-8 and 10-21 were amended. Claims 1-21 are pending.
Applicant’s amendment overcomes the rejection of claims 1-21 under 35 USC 101. 
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103; however, upon further consideration, new grounds of rejection necessitated by amendment are presented herein.

Response to Arguments
Applicant’s arguments filed 01/19/2021 regarding the rejection under 35 USC 101 have been fully considered, but are moot as Applicant’s amendment overcomes the rejection under 35 USC 101.

Applicant’s arguments filed 01/19/2021 regarding the rejection under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7-8, 10-11, 15-16, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Pub. No. 2017/0300831 to Gelfenbeyn et al. (“Gelfenbeyn”) in view of U.S. Patent Pub. No. 2018/0196796 A1 to Wu (“Wu”).

Regarding claim 1, Gelfenbeyn teaches
A method of automatically configuring a virtual assistant comprising [Gelfenbeyn at Abstract]
receiving an assignment of the virtual assistant to an existing virtual conversation space, wherein the assignment adds the virtual assistant to the existing virtual conversation space as a participant of the existing virtual conversation space, the virtual assistant being assigned to the existing virtual conversation space prior to being configured with a context of the existing virtual conversation space: [Gelfenbeyn at Fig. 8, ¶¶ 139-142, where “Agent 1” corresponds to the virtual assistant assigned to the flower ordering conversation space. The conversation space is being interpreted as the conversation which begins with the user providing an input. Since the agent is assigned based on the content of the conversation, it exists before the assignment. The virtual assistant is participating in the 
recognizing, via a natural language processor using natural language understanding, natural language content of the existing virtual conversation space; based on the recognized natural language content, determining, by the virtual assistant, one or more contextual cues of the existing virtual conversation space; [Gelfenbeyn teaches a method of analyzing a conversation space to determine a contextual cue. Gelfenbeyn ¶¶ 6, 20 (where the virtual assistant is the agent, the conversation spaces are the “interactions with a particular agent by a user engaged in the dialog,” (¶ 20) the contextual cues are determined from the natural language input). ¶ 20, 64 teaches that the analyzing includes natural language processing of a conversation (“dialog”). [0143] indicates that a context may be determined based on a recognition of spoken inputs.]
learning, by the virtual assistant, the context of the … virtual conversation space, the context comprising at least one of a domain, an intent, or a topic associated with the … virtual conversation space, …; and associating the virtual assistant with the one or more contextual cues of the existing virtual conversation space. [Gelfenbeyn ¶ 6 teaches training the agents based on the natural language input and contextual values. ¶105 indicates that the training is performed by providing the training instance with the input alongside an intent parameter. ¶7 teaches associating a virtual assistant (agent) with a contextual cue through a machine learning model.]
Gelfenbeyn does not appear to explicitly teach
learning, by the virtual assistant, the context of the existing virtual conversation space, the context comprising at least one of a domain, an intent, or a topic associated with the existing virtual conversation space, wherein the virtual assistant determines the one or more contextual cues and learns the context after being assigned to the existing virtual conversation space
However, Wu—directed to analogous art—teaches 
learning, by the virtual assistant, the context of the existing virtual conversation space, the context comprising at least one of a domain, an intent, or a topic associated with the existing virtual conversation space, wherein the virtual assistant determines the one or more contextual cues and learns the context after being assigned to the existing virtual conversation space  [Wu 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Gelfenbeyn to train the model based on the existing conversation space as taught by Wu as described above because this allows for a chatbot to engage with a user with respect to multiple topics, making the chatbot more effective, more engaging, easier to use, and more lifelike as described by Wu at ¶4.

Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Gelfenbeyn teaches
receiving a request for assistance with a topic; [Gelfenbeyn Fig. 8, ¶ 139: receiving a request for assistance with delivery of flowers]
determining that the topic relates to the one or more contextual cues associated with the virtual assistant; and [Gelfenbeyn ¶¶ 139, 8-9: determining the topic related to an agent (the first virtual assistant) using an “agent selection model.” The agent selection model determines “which agent(s) are most likely to be adept to responding to various natural language inputs.”]
sending the topic to the virtual assistant for submission to the existing virtual conversation space by the virtual assistant. [Gelfenbeyn teaches that the topic is sent to the first virtual assistant (the agent—Gelfenbeyn ¶ 6). In the combination described above, the content engine of the modified agent of Gelfenbeyn (Gelfenbeyn ¶ 75) would then submit the topic to the assigned conversation space (Santos Fig. 2. Element 217, ¶ 24)].




wherein recognizing the natural language content of the existing virtual conversation space comprises parsing  at least a portion of past content of the existing virtual conversation space. [Gelfenbeyn ¶¶ 20, 64 (teaching use of natural language understanding to parse a conversation space); Santos ¶ 21 (teaching use of natural language understanding to parse past content of an existing conversation space—the bulletin board or forum). Any existing content in the conversation space is necessarily “past” content as it was created in the past.]

Regarding claim 5, the rejection of claim 4 is incorporated herein. Furthermore, Gelfenbeyn teaches
wherein recognizing the natural language content of the … virtual conversation space comprises determining one or more … and intents associated with the … virtual conversation space. [Gelfenbeyn ¶ 6 teaches training the agents based on the natural language input and contextual values. ¶105 indicates that the training is performed by providing the training instance with the input alongside an intent parameter. ¶7 teaches associating a virtual assistant (agent) with a contextual cue through a machine learning model.]
Gelfenbeyn does not appear to explicitly teach 
wherein recognizing the natural language content of the existing virtual conversation space comprises determining one or more topics and intents associated with the existing virtual conversation space. 
However, Wu teaches
wherein recognizing the natural language content of the existing virtual conversation space comprises determining one or more topics … associated with the existing virtual conversation space. [Wu Abstract describes systems and methods for analyzing user inputs in a conversation (i.e., an existing conversation space) to determine topics (i.e., context) and to create a knowledge graph of the topic (i.e., train the model). This may then be used to determine a reply if appropriate. This is shown in more detail in Figure 4, described at ¶¶142-155. In particular, element 402 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Regarding claim 7, the rejection of claim 1 is incorporated herein. 
wherein the virtual assistant determines the one or more contextual cues using a machine learning based decisional system that generates one or more statistical models of the existing virtual conversation space. [Gelfenbeyn teaches a method of analyzing a conversation space to determine a contextual cue. Gelfenbeyn ¶¶ 6, 20 (where the virtual assistant is the agent, the conversation spaces are the “interactions with a particular agent by a user engaged in the dialog,” (¶ 20) the contextual cues are determined from the natural language input). ¶ 20, 64 teaches that the analyzing includes natural language processing of a conversation (“dialog”). [0143] indicates that a context may be determined based on a recognition of spoken inputs. Gelfenbeyn ¶ 114 (describing a machine learning model trained based on a dialog). [0007] indicates that the models may estimate probabilities of particular events (i.e., the models may be statistical models).]

Regarding claim 8, Gelfenbeyn teaches
A system comprising: [Gelfenbeyn at Abstract and Figure 1]
a plurality of virtual assistants, [Gelfenbeyn Fig. 1, Elements 140A-N and Fig. 2, Elements 140A-D (showing a plurality of virtual assistants (the agents)]
each virtual assistant of the plurality of virtual assistants being assigned to a respective existing conversation space prior to being configured with a context of the respective existing conversation space, each virtual assistant of the plurality of virtual assistants being configured to: [Gelfenbeyn at Fig. 8, ¶¶ 139-142, where “Agent 1” corresponds to the virtual assistant assigned to the flower ordering conversation space. The conversation space is being interpreted as the conversation which begins with the user providing an input. Since the agent is assigned based on the content of the 
recognize, via a natural language processor using natural language understanding, natural language content of the respective existing conversation space; based on the recognized natural language content, determine one or more contextual cues of the respective existing conversation space; and [Gelfenbeyn teaches a method of analyzing a conversation space to determine a contextual cue. Gelfenbeyn ¶¶ 6, 20 (where the virtual assistant is the agent, the conversation spaces are the “interactions with a particular agent by a user engaged in the dialog,” (¶ 20) the contextual cues are determined from the natural language input). ¶ 20, 64 teaches that the analyzing includes natural language processing of a conversation (“dialog”). [0143] indicates that a context may be determined based on a recognition of spoken inputs.]
learn the context of the … virtual conversation space, the context comprising at least one of a domain, an intent, or a topic associated with the respective ... conversation space, wherein the virtual assistant determines the one or more contextual cues and learns the context …; a contextual cue database storing an association between each virtual assistant of the plurality of virtual assistants and the one or more cues  of the respective existing conversation space; and [Gelfenbeyn teaches a method of analyzing a conversation space to determine a contextual cue. Gelfenbeyn ¶¶ 6, 20 (where the virtual assistant is the agent, the conversation spaces are the “interactions with a particular agent by a user engaged in the dialog,” (¶ 20) the contextual cues are determined from the natural language input). ¶ 20, 64 teaches that the analyzing includes natural language processing of a conversation (“dialog”). [0143] indicates that a context may be determined based on a recognition of spoken inputs. Gelfenbeyn ¶¶ 66-67, 69 (where the virtual assistants are agents, and the agent database is the contextual cue database)]
a chatbot configured to interface with a user to receive a query, and determine one of the plurality of virtual assistants associated with a respective one of the one or more cues that is relevant to the query, and send the query to the determined one of the plurality of virtual assistants. [Gelfenbeyn ¶ 139, where the chatbot is the automated assistant. Gelfenbeyn ¶ 139 (“the 
Gelfenbeyn does not appear to explicitly teach
learn the context of the existing virtual conversation space, the context comprising at least one of a domain, an intent, or a topic associated with the respective existing conversation space, wherein the virtual assistant determines the one or more contextual cues and learns the context after being assigned to the existing virtual conversation space;
However, Wu—directed to analogous art—teaches
learn the context of the existing virtual conversation space, the context comprising at least one of a domain, an intent, or a topic associated with the respective existing conversation space, wherein the virtual assistant determines the one or more contextual cues and learns the context after being assigned to the existing virtual conversation space; [Wu Abstract describes systems and methods for analyzing user inputs in a conversation (i.e., an existing conversation space) to determine topics (i.e., context) and to create a knowledge graph of the topic (i.e., train the model). This may then be used to determine a reply if appropriate. This is shown in more detail in Figure 4, described at ¶¶142-155. In particular, element 402 collects inputs (i.e., the existing conversation space). Element 408 analyzes the input to determine topics (i.e., context), which are used to determine labels at 410 and to create a knowledge graph at step 412.]
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Gelfenbeyn to train the model based on the existing conversation space as taught by Wu as described above because this allows for a chatbot to engage with a user with respect to multiple topics, making the chatbot more effective, more engaging, easier to use, and more lifelike as described by Wu at ¶4.

Regarding claim 10, the rejection of claim 8 is incorporated herein. Furthermore, Gelfenbeyn teaches
wherein the one of the plurality of virtual assistants is configured to receive the query from the chatbot and post the query in the respective existing conversation space to which the one of the plurality of virtual assistants is assigned. [Gelfenbeyn ¶ 139, where the chatbot is the automated assistant. Gelfenbeyn ¶ 139 (“the automated assistant 110 may utilize the spoken input 880A to select a single agent, from multiple available agents”), ¶ 67. Gelfenbeyn ¶ 12 (noting that the chatbot (“automated assistant”) may serve as an intermediary between the user and the agent); Fig. 9, ¶ 147 (“’Agent 3’ generates responsive content to provide to the automated assistant”)]

Regarding claim 11, the rejection of claim 10 is incorporated herein. Furthermore, Gelfenbeyn teaches
wherein the one of the plurality of virtual assistants is configured to receive a reply in the respective existing conversation space to which the one of the plurality of virtual assistants is assigned and provide the reply to the chatbot. ([0011] indicates that the user may provide further input (i.e., a reply) which is communicated to the particular agent which produces a further output (i.e., reply) which is output (via the chatbot) to the user).

Claims 15-16 and 18-19 are substantially similar to claims 1-2 and 4-5, respectively, and are rejected with the same rationale in view of Gelfenbeyn teaching an embodiment as a computer readable medium at [0002] and [0031].

Claims 3, 6, 9, 12, 17 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Pub. No. 2017/0300831 to Gelfenbeyn et al. (“Gelfenbeyn”) in view of U.S. Patent Pub. No. 2018/0196796 A1 to Wu (“Wu”), further in view of U.S. Patent Pub. No. 2003/0028525 to Santos et al. (“Santos”).

Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Wu teaches
wherein the virtual assistant is assigned to multiple existing virtual conversation spaces, [Wu, [0138] indicates that the chatbot may participate in multiple conversations.]

each existing virtual conversation space associated with a functional chat room comprising a plurality of expert participants.
However, Santos—directed to analogous art—teaches
wherein the virtual assistant is assigned to multiple existing virtual conversation spaces, each existing virtual conversation space associated with a functional chat room comprising a plurality of expert participants. [Applicant defined “chat room” as being interchangeable with “conversation space,” “conversation,” or “thread.” Instant application ¶ 19. Under the combination of Gelfenbeyn and Santos, the first virtual assistant (agent) may be assigned to a bulletin board or forum. Santos ¶ 14. A bulletin board or forum consists of multiple threads. These threads comprise expert participants who contribute answers, thus making them function chat rooms. Santos ¶ 14.]
A person of ordinary skill would have been motivated to make the modification because Gelfenbeyn teaches that it may be desirable to rank the virtual assistants (“agents”) in order to select the best virtual assistant to generate responsive content (Gelfenbeyn ¶ 127), and Santos teaches that analyzing past conversations (postings) in an existing conversation space can help facilitate improved ranking by subject matter expertise (Santos ¶ 22).

Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Gelfenbeyn teaches
based on the periodic parsing, determining a trend in at least one of the topic or intent of the existing virtual conversation space; and updating the one or more contextual cues associated with the virtual assistant.  [Gelfenbeyn ¶ 97: parsing past conversations with the agent and determining or modifying “parameters” (which includes things such as intent ¶ 2), Gelfenbeyn Fig. 5, ¶¶ 112, 114: retraining the machine learning model which picks an agent based on a contextual cue from the “dialog”]
Gelfenbeyn does not appear to explicitly teach, but Santos teaches
parsing, periodically, a portion of past content of the existing virtual conversation space; [Santos ¶ 11 (suggesting “continually refreshing the database” by mining past conversations); Santos Fig. 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 3.

Claims 9 and 12 are substantially similar to claims 3 and 6 are rejected with the same rationale in view of the rejection of claim 8.

Claims 17 and 20 are substantially similar to claims 3 and 6 and are rejected with the same rationale in view of the rejection of claim 16.

Claims 13-14 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Pub. No. 2017/0300831 to Gelfenbeyn et al. (“Gelfenbeyn”) in view of U.S. Patent Pub. No. 2018/0196796 A1 to Wu (“Wu”), further in view of U.S. Patent Pub. No. 2003/0028525 to Santos et al. (“Santos”), and further in view of U.S. Patent Pub. No. 2016/0110422 to Roytman et al. (“Roytman”).

Regarding claim 13, the rejection of claim 12 is incorporated herein. Gelfenbeyn does not appear to explicitly teach, but Santos teaches
the one of the plurality of virtual assistants further configured to: determine that the trend is based on a particular topic that is repeated over a threshold number of times; and [Santos ¶ 19 teaches that posters to a conversation space are not considered subject matter experts until they have answered a minimum number (threshold) of questions related to a subject matter area (the topic). Because the postings of those subject matter experts makes up the conversation space, the trend occurs when a subject matter (topic) is posted more than a minimum (threshold) number of times] 
based on the trend, [Santos ¶ 19 teaches taking action based on a trend determined, such as identifying subject matter experts.]

flag the particular topic as a help article topic. [Roytman ¶¶ 43-44 teaches that every interaction with a user can analyzed with Natural Language Processing and flagged for “Artificial Intelligence enrichment,” giving the example of “a new way of dealing with a common issue.” This analysis results in the answers to flagged topics to be added to knowledge bases (Roytman ¶ 43), which includes a list of common questions, and their solutions (Roytman ¶ 83).]
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the combination of Gelfenbeyn and Santos to flag topics as help article topics. As discussed above, the agents (virtual assistants) in the combination of Gelfenbeyn and Santos already analyze existing conversation spaces to determine a trend and take action when that trend is identified (Santos ¶ 19). The agents also include a “content engine,” as well as their own grammar and content models to generate responsive content (Gelfenbeyn ¶ 75). It would have been obvious to modify the agents of the combination of Gelfenbeyn and Santos to flag common or “trending” answers to questions (or topics) and add that content to the agent’s content engine.
A person of skill in the art at the time of filing would have been motivated to make that modification to the combination of Gelfenbeyn and Santos, because flagging responses to common or “trending” topics allows those responses to be added to the agent’s content engine, thereby allowing the virtual assistant (agent) to identify answers without posting the question to an existing conversation space, which frees up the time of the experts (Roytman ¶ 70). Furthermore, experts may be occupied at the time the question is asked, and responses from experts may otherwise only be available when it is convenient for the expert to respond (Santos ¶ 14 – noting the expert may respond “at their discretion”).

Regarding claim 14, the rejection of claim 12 is incorporated herein. Gelfenbeyn does not appear to explicitly teach, but Santos teaches
wherein the one of the plurality of virtual assistants further configured to: determine that the trend is based on a particular topic that is repeated over a threshold number of times; and[Santos ¶ 19 teaches that posters to a conversation space are not considered subject matter experts 
based on the trend, [Santos ¶ 19 teaches taking action based on a trend determined, such as identifying subject matter experts.]
The combination of Gelfenbeyn, Wu and Santos does not appear to explicitly teach, but Roytman teaches
provide a reply to the chatbot without posting the particular topic in the respective existing conversation space. [Roytman ¶¶ 43-44 teaches that every interaction with a user can analyzed with Natural Language Processing and flagged for “Artificial Intelligence enrichment,” giving the example of “a new way of dealing with a common issue.” This analysis results in the answers to flagged topics to be added to knowledge bases (Roytman ¶ 43), which includes a list of common questions, and their solutions (Roytman ¶ 84). That knowledge base allows the virtual assistants (utilizing an AI module) to answer common topics found in the knowledge based (Roytman ¶¶ 83-84).]
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the combination of Gelfenbeyn and Santos to flag topics as help article topics. As discussed above, the agents (virtual assistants) in the combination of Gelfenbeyn and Santos would have already analyzed existing conversation spaces to determine a trend and take action when that trend is identified (Santos ¶ 19). The agents also include a “content engine,” as well as their own grammar and content models to generate responsive content (Gelfenbeyn ¶ 75). It would have been obvious to modify the agents of the combination of Gelfenbeyn and Santos to flag common or “trending” answers to questions (or topics) and add that content to the agent’s content engine so that the agent could answer the questions without posting the question in existing conversation spaces.
A person of skill in the art at the time of filing would have been motivated to make that modification to the combination of Gelfenbeyn and Santos, because flagging responses to common or “trending” topics allows those responses to be added to the agent’s content engine, thereby allowing the virtual assistant (agent) to identify answers without posting the question to an existing conversation space, which frees up the time of the experts (Roytman ¶ 70). Experts may be occupied at the time the 

Claim 21 is substantially similar to claim 13 and is rejected with the same rationale in view of the rejection of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2019/0005024 to Somech et al. (where a virtual assistant determines relevance of content to a conversation space)
U.S. Patent Pub. No. 2018/0012231 to Sapoznik et al. (analyzing past conversations to automatically suggest request answer)
U.S. Patent Pub. No. 2017/0269975 to Wood et al. (teaching a general purpose virtual assistant which hands off a request to a specialized virtual assistant depending on intent)
U. S. Patent Pub. No. 2012/0095978 to Levin (matching a question with an expert)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121